McMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
I fully agree with the first part of the panel opinion holding that the district court correctly refused to issue a Boys Market injunction. I concur in the affirmance of the judgment of the district court on that ground.
I disagree with the panel opinion in the question of the termination of the collective-bargaining agreement. As noted by the panel opinion, the district court did not have to reach this question to deny injunctive relief. I agree that the district court correctly decided that this question was a matter for judicial determination and not for arbitration. However, I would interpret the duration clause of the collective-bargaining agreement to require that the five-day termination notice be given after the June 30 termination or anniversary date and would find that the July 6 notice did not comply with the purpose of the notice provision.